Detailed Action

			        Notice of AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                           Restriction Not Required

This application discloses the following embodiments:
Embodiment 1 - Figs. 1-10
Embodiment 2 - Fig. 11 and new drawings of Figs. 1-4 and 6-10

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).

The above identified embodiments are considered by the examiner to present overall appearances that are basically the same.  Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited.  Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application.  Any rejection of one embodiment over prior art will apply equally to all other embodiments.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the embodiments will be considered once the embodiments have been determined to comprise a single inventive concept.  Failure of applicant to traverse this determination in reply to this action will be considered an admission of lack of patentable distinction between the above identified embodiments.

		                  Objection to the Drawing

	An objection is made to the drawing disclosure because the description of Fig. 11 includes the statement, “that being the only difference from the embodiment shown in Figs. 1-10,” but such a statement cannot be used to substitute for the showing of the other nine drawings of what applicant calls the second embodiment with the center broken away.  It is noted that the claimed design is exactly the same in Embodiment 1 as it is in Embodiment 2 as discussed in the objection to the specification that follows.

If applicant wishes to retain in the disclosure the showing of the center broken away in Fig. 11 and the following figures even though that does not give any additional protection for those figures that is not already provided by Figs. 1-10, then the other nine figures showing that broken away portion in each drawing must be supplied to complete the disclosure.  Those new figures should be numbered consecutively starting with Fig. 12. 

A complete set of all drawing sheets is required in reply to the Office Action to avoid abandonment of the application.  The figure of an amended drawing should not be labeled as “amended.”  All replacement sheets should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  

When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. 

                                     Objections to the Specification

1.  The title is objected to for being too long and descriptive; it should be brief but accurate, and should be as short and specific as possible, 37 CFR 1.72.  The word “secure” describes an attribute of the design in use and does not clarify any part of the drawing disclosure, but any design patent that may issue from this application would not protect how it is made or used but only its ornamental appearance.

Furthermore the word “compartment” means “a separate division or section” or “one of the parts into which an enclosed space is divided’ according to Merriam-Webster’s Collegiate Dictionary, tenth edition, and so is not an accurate title for what is described in the preamble as an article intended to hold vehicle documents such as registration and insurance.  It is suggested that the title be amended throughout the application, original declaration excepted, to be the following:    --document container--  or   --document box--.

2.  An objection is made to the identification of separate embodiments in this disclosure because the identification of separate embodiments is reserved for differences in the claimed portions of the design, and should not be used to identify differences in the unclaimed portions of the design.  Furthermore when only one embodiment is shown in the disclosure, all references to an “embodiment” of the claimed design must be removed because it suggests that there may be other embodiments that are not shown.  It is suggested that the description of Fig. 11 be described as follows:

--Fig. 11 is a left-side elevational broken away view thereof;--

Then the following figures would be described similar to Figs. 1-4 and 6-10, except that they would be numbered consecutively starting with Fig. 12 and would not need to include the title.

3.  An objection is made to the description of the broken lines in lines 33 to 37 because it is not necessary to itemize the unclaimed features that are shown in those broken lines or list separately the figures in which the various unclaimed features appear.  It is suggested that the description of the broken lines be amended to read as follows:  



If the broken away drawings are retained in the disclosure then the two sentences of description contained in lines 37 to 39 would be retained.

4.  When submitting an amendment to the specification, a complete, clean version of the specification is required, 37 CFR 1.125(c).

		         Non-Final Rejection Under 35 U.S.C. 112 (a) and (b)

The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.

The claim is indefinite and nonenabling because the description of Fig. 11 states that the view shows the design “broken away for indeterminate length” but all the figures of the design show a very specific length is claimed and it is the same length in all eleven drawings.  Exactly what length is applicant claiming, that shown in the drawings or an indeterminate length?  According to Merriam-Webster’s Collegiate Dictionary, tenth edition, “indeterminate” means “not definitely or precisely determined or fixed; vague; not known in advance;” “having an infinite number of solutions;”  all of which could be the definition of a disclosure that is indefinite and non-enabled.  Such a disclosure is not defined with the exactitude required by the written description requirement of 35 U.S.C. 112, first paragraph.

This rejection could be overcome by removing the word “indeterminate” from the description of Fig. 11.

                 Conclusion

The claimed design stands rejected for the reasons set forth above.

                                                           Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Albert whose telephone number is (571) 272-2631.  The examiner can normally be reached Monday through Friday from 7:30 to 4:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Morgan, can be reached at (571) 272-7979.  The official fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  



/Elizabeth A. Albert/
Primary Examiner, Art Unit 2913